Title: James Madison to John Daingerfield, 23 January 1832
From: Madison, James
To: Daingerfield, John


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montp
                                
                                Jany. 23 1832
                            
                        
                        I have just recd. your letter of the 18th.
                        At the request of Mr. Wm. F Taliaferro, I lately gave, in the form of an affidavit, my testimony in relation
                            to the fact, that your mother was the daughter and only child of Henry Willis. Presuming that the affidavit will be before
                            the Comisser—I think it better to refer you to it than to repeat its contents in any other form. It is not probable that
                            I could be joined in signing a Certificate by any person in this quarter Mrs M. unites with me in all good wishes for
                            yourself & family.
                        
                            
                                J. M
                            
                        
                    